BELCHER, Commissioner.
By this application for writ of habeas corpus, the relator seeks his discharge from the orders of the justice of the peace and the district court of Titus County, requiring that he make a $5,000 peace bond, and he also seeks his release from confinement in the Veterans’ Administration Hospital.
The relief sought from the orders requiring a peace bond is controlled by the disposition of 'Cause No. 38,398, in this Court, 391 S.W.2d 407 this day decided.
The order of commitment to the Veterans’ Administration Hospital has expired, hence this matter is now moot.
The relief prayed for herein is denied.
Opinion approved by the Court.